 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    TONY R. LEWIS,                                     Case No. 1:17-cv-01064-DAD-EPG (PC)

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    O. DELGADO, et al.,

15                    Defendants.                        (ECF No. 36)

16

17         Plaintiff, Tony R. Lewis, and Defendants, O. Delgado, Ramirez, and Nickell, have filed a

18    stipulation to dismiss the entire action with prejudice (ECF No. 36). In light of the stipulation,

19    the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.

20    City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is

21    respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:      March 8, 2019                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
